
	
		I
		111th CONGRESS
		1st Session
		H. R. 1530
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2009
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Ways and Means,
			 Energy and Commerce,
			 the Judiciary,
			 Financial Services,
			 Oversight and Government
			 Reform, and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To lift the trade embargo on Cuba, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Free Trade With Cuba
			 Act.
		2.FindingsThe Congress finds that—
			(1)with the end of
			 the Cold War and the collapse of the Soviet Union, Cuba is no longer a threat
			 to the United States or the Western Hemisphere;
			(2)the continuation of
			 the embargo on trade between the United States and Cuba that was declared in
			 February of 1962 is counterproductive, adding to the hardships of the Cuban
			 people while making the United States the scapegoat for the failures of the
			 communist system;
			(3)in the countries
			 of the former Soviet Union and the former Eastern bloc, China, and Vietnam, the
			 United States is using economic, cultural, academic, and scientific engagement
			 to support its policy of promoting democratic and human rights reforms;
			 and
			(4)the United States
			 can best support democratic change in Cuba by promoting trade and commerce,
			 travel, communications, and cultural, academic, and scientific
			 exchanges.
			3.Removal of
			 provisions restricting trade and other relations with Cuba
			(a)Authority for
			 Embargo and Sugar QuotaSection 620(a) of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2370(a)) is repealed.
			(b)Trading With the
			 Enemy ActThe authorities conferred upon the President by section
			 5(b) of the Trading With the Enemy Act, which were being exercised with respect
			 to Cuba on July 1, 1977, as a result of a national emergency declared by the
			 President before that date, and are being exercised on the day before the
			 effective date of this Act, may not be exercised on or after such effective
			 date with respect to Cuba. Any regulations in effect on the day before such
			 effective date pursuant to the exercise of such authorities shall cease to be
			 effective on such date.
			(c)Exercise of
			 Authorities Under Other Provisions of Law
				(1)Removal of
			 prohibitionsAny prohibition
			 on exports to Cuba that is in effect on the day before the effective date of
			 this Act under the Export Administration Act of
			 1979 (as continued in effect under the International Emergency
			 Economic Powers Act) shall cease to be effective on such effective date.
				(2)Authority for
			 new restrictionsThe President may, on and after the effective
			 date of this Act—
					(A)impose export
			 controls with respect to Cuba under section 5, 6(j), 6(l), or 6(m) of the
			 Export Administration Act of 1979
			 (as continued in effect under the International Emergency Economic
			 Powers Act); and
					(B)exercise the
			 authorities the President has under the International Emergency Economic Powers
			 Act with respect to Cuba pursuant to a declaration of national emergency
			 required by that Act that is made on account of an unusual and extraordinary
			 threat, that did not exist before the enactment of this Act, to the national
			 security, foreign policy, or economy of the United States.
					(d)Cuban Democracy
			 ActThe Cuban Democracy Act of 1992 (22 U.S.C. 6001 and
			 following) is repealed.
			(e)Repeal of Cuban
			 Liberty and Democratic Solidarity (LIBERTAD) Act of 1996
				(1)RepealThe
			 Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 is
			 repealed.
				(2)Conforming
			 amendments(A)Section 498A of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2295a) is amended—
						(i)in subsection (a)(11), by striking
			 and intelligence facilities, including the military and intelligence
			 facilities at Lourdes and Cienfuegos, and inserting
			 facilities,;
						(ii)in subsection (b)—
							(I)in paragraph (4), by adding
			 and after the semicolon;
							(II)by striking paragraph (5); and
							(III)by redesignating paragraph (6) as
			 paragraph (5); and
							(iii)by striking subsection
			 (d).
						(B)Section 498B(k) of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2295b(k)) is amended by striking paragraphs (3) and (4).
					(C)Section 1611 of title 28, United
			 States Code, is amended by striking subsection (c).
					(D)Sections 514 and 515 of the
			 International Claims Settlement Act of 1949 (22 U.S.C. 1643l and 1643m) are
			 repealed.
					(f)Trade Sanctions
			 Reform and Export Enhancement Act of 2000The Trade Sanctions
			 Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.) is
			 amended—
				(1)in section
			 906(a)(1) (22 U.S.C. 7205(a)(1))—
					(A)by striking
			 Cuba,; and
					(B)by inserting
			 (other than Cuba) after to the government of a
			 country;
					(2)in section 908 (22 U.S.C. 7207)—
					(A)by striking
			 subsection (b);
					(B)in subsection
			 (a)—
						(i)by
			 striking Prohibition and all that follows
			 through (1) In
			 general.—Notwithstanding and inserting
			 In
			 General.—Notwithstanding;
						(ii)by
			 striking for exports to Cuba or;
						(iii)by
			 striking paragraph (2); and
						(iv)by
			 redesignating paragraph (3) as subsection (b) (and conforming the margin
			 accordingly); and
						(C)in subsection (b)
			 (as redesignated), by striking paragraph (1) and inserting
			 subsection (a);
					(3)by striking
			 section 909 (22 U.S.C. 7208);
				(4)by
			 striking section 910 (22 U.S.C. 7209); and
				(5)by
			 redesignating section 911 as section 909.
				(g)Repeal of
			 Prohibition on Transactions or Payments With Respect to Certain United States
			 Intellectual PropertySection 211 of the Department of Commerce
			 and Related Agencies Appropriations Act, 1999 (as contained in section 101(b)
			 of division A of Public Law 105–277; 112 Stat. 2681–88) is repealed.
			(h)Termination of
			 Denial of Foreign Tax Credit With Respect to CubaSubparagraph
			 (A) of section 901(j)(2) of the Internal Revenue Code of 1986 (relating to
			 denial of foreign tax credit, etc., with respect to certain foreign countries)
			 is amended by adding at the end the following new flush sentence:
				
					Notwithstanding the preceding
				sentence, this subsection shall not apply to Cuba after the date that is 60
				days after the date of the enactment of this
				sentence..
			(i)Sugar Quota
			 Prohibition Under Food Security Act of 1985Section 902(c) of the
			 Food Security Act of 1985 is repealed.
			4.Telecommunications
			 equipment and facilitiesAny
			 common carrier within the meaning of section 3 of the
			 Communications Act of 1934 (47 U.S.C.
			 153) is authorized to install, maintain, and repair telecommunications
			 equipment and facilities in Cuba, and otherwise provide telecommunications
			 services between the United States and Cuba. The authority of this section
			 includes the authority to upgrade facilities and equipment.
		5.Travel
			(a)In
			 GeneralTravel to and from Cuba by individuals who are citizens
			 or residents of the United States, and any transactions ordinarily incident to
			 such travel, may not be regulated or prohibited if such travel would be lawful
			 in the United States.
			(b)Transactions
			 Incident to TravelAny transactions ordinarily incident to travel
			 that may not be regulated or prohibited under subsection (a) include, but are
			 not limited to—
				(1)transactions
			 ordinarily incident to travel or maintenance in Cuba; and
				(2)normal banking
			 transactions involving foreign currency drafts, traveler’s checks, or other
			 negotiable instruments incident to such travel.
				6.Direct mail
			 delivery to CubaThe United
			 States Postal Service shall take such actions as are necessary to provide
			 direct mail service to and from Cuba, including, in the absence of common
			 carrier service between the 2 countries, the use of charter providers.
		7.Negotiations with
			 Cuba
			(a)NegotiationsThe
			 President should take all necessary steps to conduct negotiations with the
			 Government of Cuba—
				(1)for the purpose of
			 settling claims of nationals of the United States against the Government of
			 Cuba for the taking of property by such government; and
				(2)for the purpose of
			 securing the protection of internationally recognized human rights.
				(b)DefinitionsAs
			 used in this section, the terms national of the United States and
			 property have the meanings given those terms in section 502 of the
			 International Claims Settlement Act of 1949 (22 U.S.C. 1643a).
			8.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect 60 days after the date of the
			 enactment of this Act.
		
